Exhibit 10.1
EXECUTION COPY
Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission with a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The location of an omitted portion is indicated by an asterisk within
brackets (“[*]”).
CHOLESTEROL GOVERNANCE AGREEMENT
BY AND AMONG
MSP DISTRIBUTION SERVICES (C) LLC,
MSP MARKETING SERVICES (C) LLC,
MSP TECHNOLOGY (US) COMPANY LLC,
MERCK CARDIOVASCULAR HEALTH COMPANY,
MERCK TECHNOLOGY (US) COMPANY, INC.,
SCHERING MSP CORPORATION,
SCHERING SALES MANAGEMENT, INC.,
SCHERING SALES CORPORATION,
SCHERING MSP PHARMACEUTICALS L.P.,
MSP CHOLESTEROL LLC,
MSP SINGAPORE COMPANY, LLC,
MSD TECHNOLOGY SINGAPORE Pte. Ltd.,
MSD VENTURES SINGAPORE Pte. Ltd.,
OSAMMOR Pte. Ltd. (to be renamed
SCHERING-PLOUGH (SINGAPORE) Pte. Ltd.),
CITIMERE Pte. Ltd. (to be renamed
SCHERING-PLOUGH (SINGAPORE) RESEARCH Pte. Ltd.),
SCHERING CORPORATION,
SCHERING-PLOUGH CORPORATION,
AND
MERCK & CO., INC.
DATED AS OF

May 22, 2000

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINED TERMS
    1  
 
       
Section 1.1. Interpretation
    1  
Section 1.2. Definitions
    1  
Section 1.3. Headings
    11  
Section 1.4. Intent of the Parties
    11  
 
       
ARTICLE II THE TRANSACTIONS
    12  
 
       
Section 2.1. Transactions at the Signing
    12  
Section 2.2. Transactions as of the Effective Date
    15  
 
       
ARTICLE III MANAGEMENT
    16  
 
       
Section 3.1. Management by the Board of Members
    16  
Section 3.2. General Manager
    16  
Section 3.3. Boards of Members
    16  
Section 3.4. Committees; Purposes and Principles
    19  
Section 3.5. Meetings of the Committees
    20  
Section 3.6. Committee Decision-Making and Dispute Resolution
    20  
Section 3.7. Required Consent
    20  
Section 3.8. Deficit Make-Ups
    22  
 
       
ARTICLE IV EFFECTIVENESS; APPROVAL; EXCLUSIVITY
    22  
 
       
Section 4.1. Effectiveness
    22  
Section 4.2. Commercially Reasonable Efforts
    23  
Section 4.3. Non-Compete
    24  
 
       
ARTICLE V DEVELOPMENT AND MARKETING
    24  
 
       
Section 5.1. General
    24  
Section 5.2. Product Recalls
    24  
Section 5.3. Trademarks
    24  
 
       
ARTICLE VI RIGHT OF FIRST OFFER
    25  
 
       
Section 6.1. Right of First Offer
    25  
 
       
ARTICLE VII DISPUTE RESOLUTION, TERMINATION, DISSOLUTION AND LIQUIDATION
    26  
 
       
Section 7.1. Dispute Resolution
    26  

- i -



--------------------------------------------------------------------------------



 



              Page
Section 7.2. Termination
    27  
Section 7.3. Consequences of Termination
    28  
 
       
ARTICLE VIII REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION
    33  
 
       
Section 8.1. Representations and Warranties of the Parties
    33  
Section 8.2. Certain Representations
    34  
Section 8.3. Certain Covenants
    35  
Section 8.4. Certain Obligations
    35  
Section 8.5. Indemnification
    36  
 
       
ARTICLE IX MISCELLANEOUS
    37  
 
       
Section 9.1. Confidentiality
    37  
Section 9.2. Publicity
    38  
Section 9.3. Further Assurances
    39  
Section 9.4. Notices
    39  
Section 9.5. Failure to Pursue Remedies
    39  
Section 9.6. Cumulative Remedies
    39  
Section 9.7. Assignment; Binding Effect
    40  
Section 9.8. Severability
    40  
Section 9.9. Standstill
    40  
Section 9.10. Counterparts
    41  
Section 9.11. Integration
    41  
Section 9.12. Governing Law
    41  
Section 9.13. Amendments
    42  
Section 9.14. Judicial Proceeding
    42  
Section 9.15. Enforcement of Certain Rights
    42  
Section 9.16. No Third Party Beneficiaries
    43  
Section 9.17. Survival
    43  

             
 
  Schedule A   –   Existing M JVs
 
  Schedule B   –   Existing S-P JVs
 
  Schedule C   –   Non-Pharma Companies
 
  Schedule 7.3   –   Illustrations of Change of Control Valuation
 
  Schedule 9.4   –   Notice Provisions

- ii -

 



--------------------------------------------------------------------------------



 



     This Cholesterol Governance Agreement is dated as of May 22, 2000, by and
among MSP DISTRIBUTION SERVICES (C) LLC (“Distribution LLC”), MSP MARKETING
SERVICES (C) LLC (“Marketing LLC”), MSP TECHNOLOGY (US) COMPANY LLC (“Technology
LLC”), MERCK CARDIOVASCULAR HEALTH COMPANY (“M-Cardio Sub”), MERCK TECHNOLOGY
(US) COMPANY, INC., SCHERING MSP CORPORATION (“S-MSP Corp.”), SCHERING SALES
MANAGEMENT, INC. (“S-Sales Sub”), SCHERING SALES CORPORATION, SCHERING MSP
PHARMACEUTICALS L.P., MSP CHOLESTEROL LLC (“Cholesterol LLC”), MSP SINGAPORE
COMPANY, LLC (the “Singapore Partnership”), MSD TECHNOLOGY SINGAPORE Pte. Ltd.,
MSD VENTURES SINGAPORE Pte. Ltd., OSAMMOR Pte. Ltd. (to be renamed
SCHERING-PLOUGH (SINGAPORE) Pte. Ltd.), CITIMERE Pte. Ltd. (to be renamed
SCHERING-PLOUGH (SINGAPORE) RESEARCH Pte. Ltd.), Schering Corporation,
Schering-Plough Corporation, a New Jersey corporation (“S-P”), and Merck & Co.,
Inc., a New Jersey corporation (“M”).
     WHEREAS, S-P and M, through their respective Affiliates, have entered into
limited liability company agreements dated as of the date hereof relating to the
formation of Distribution LLC, Marketing LLC, Technology LLC, Cholesterol LLC
and Singapore Partnership (Distribution LLC, Marketing LLC, Technology LLC,
Cholesterol LLC and Singapore Partnership being collectively referred to herein
as the “Companies”, and each, individually, a “Company”).
     WHEREAS, the Companies have been formed and the Related Agreements have
been entered into for the purposes of, among other things, research, development
and commercialization of (1) the Z/E Combination Product, (2) the M/E
Combination Product and (3) the Ezetimibe Monotherapy.
     WHEREAS, the parties hereto have agreed to set forth matters relating to
the governance of the Companies and development and marketing of the Cholesterol
Products.
     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINED TERMS
     Section 1.1. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. All references herein to “Articles,” “Sections”
and clauses shall refer to corresponding provisions of this Agreement, unless
otherwise specified.
     Section 1.2. Definitions. The terms defined in this Article I shall, for
the purposes of this Agreement, have the meanings herein specified.

- 1 -



--------------------------------------------------------------------------------



 



     “Affiliate” means with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person; provided that (i) the Existing M JVs shall be deemed
not to be Affiliates of M, so long as they continue to carry on their respective
businesses as presently conducted and (ii) the Existing S-P JVs shall be deemed
not to be Affiliates of S-P, so long as they continue to carry on their
respective businesses as presently conducted. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
     “Agreement” means this Cholesterol Governance Agreement as it may be
amended from time to time.
     “Bankruptcy” means the occurrence of any of the following:
     (i) S-P or M or any of their respective Significant Subsidiaries makes a
general assignment for the benefit of creditors;
     (ii) S-P or M or any of their respective Significant Subsidiaries becomes
insolvent;
     (iii) S-P or M or any of their respective Significant Subsidiaries files
any application or petition in any tribunal for the appointment of a trustee or
receiver;
     (iv) S-P or M or any of their respective Significant Subsidiaries commences
any proceeding leading towards the adjudication of S-P or M or any of their
respective Significant Subsidiaries as insolvent under any bankruptcy or
reorganization statute, or under any provision of the United States Bankruptcy
Code, or under any insolvency law in a relevant jurisdiction, whether now or
hereafter in effect; or
     (v) any petition or application of the types described in clauses
(i) through (iv) above is commenced against S-P or M or any of their respective
Significant Subsidiaries and is not dismissed within sixty (60) days after
filing, or an order is entered appointing a trustee, receiver, or custodian for
S-P or M or any of their respective Significant Subsidiaries, or an order for a
relief is issued in any bankruptcy proceeding.
     “Board” has the meaning set forth in Section 3.1.
     “Board Chairperson” has the meaning set forth in Section 3.3(b).
     “CAI” and “Cholesterol Absorption Inhibitor” each mean a product whose
primary clinical effect is through inhibition of the absorption of cholesterol
from the diet into the plasma. [*]

- 2 -



--------------------------------------------------------------------------------



 



     “Call Notice” has the meaning set forth in Section 7.3(e)(ii).
     “Call Party” has the meaning set forth in Section 7.3(e).
     “Call Price” has the meaning set forth in Section 7.3(e).
     “C-O-C Notice” has the meaning set forth in Section 7.3(e).
     “C-O-C Party” has the meaning set forth in Section 7.3(e).
     “Change of Control” means, at any time on or after the date of execution of
this Agreement, with respect to either M or S-P:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Specified Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either (i) the then outstanding shares of common stock of such company
(the “Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this subsection (a), the following acquisitions of
securities of such company shall not constitute a Change of Control of such
company: (i) any acquisition by such company, (ii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by such company
or any corporation controlled by such company or (iii) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this definition; or
     (b) individuals who, as of the date hereof, constitute the Board of
Directors of such company (the “Incumbent Board”) cease for any reason to
constitute at least 40% of the Board of Directors of such company; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by such company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Specified Person other than the Board of Directors of such company; or
     (c) consummation of a merger, consolidation, or other similar extraordinary
transaction, or sale or other disposition of all or substantially all of the
assets (a “Business Combination”) of such company, in each case, unless,
following such Business Combination, (i) the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 40% of, respectively, the
then outstanding shares of common stock and the

- 3 -



--------------------------------------------------------------------------------



 



combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the then
outstanding securities of such company or all or substantially all of such
company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (ii) no Specified Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of such company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation and (iii) at least 50% of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors
of such company, providing for such Business Combination; or
     (d) approval by the shareholders of such company of a complete liquidation
or dissolution of such company; or
     (e) a Business Combination with a company that is a Non-Pharma Company
which results in (i) existing shareholders of S-P or M, as the case may be,
owning less than 50% of the Outstanding Common Stock or Outstanding Voting
Securities of the surviving entity or (ii) members of the Incumbent Board of S-P
or M, as the case may be, constituting less than a majority of the board of the
surviving entity; or
     (f) in the case of S-P (and not M), the one-year anniversary following
consummation of a Business Combination with a company that manufactures, sells
or markets a Significantly Competitive Cholesterol Product unless prior to such
one year anniversary S-P shall have disposed of such Significantly Competitive
Cholesterol Product.
     “Cholesterol Assignment Documents” means all of the agreements identified
in Section 2.1(h) to Section 2.1(n), inclusive.
     “Cholesterol Business” means any or all of the Z/E Business, the M/E
Business and/or the E Monotherapy Business, as appropriate.
     “Cholesterol LLC” has the meaning set forth in the Preamble hereof.
     “Cholesterol Products” means any or all of the Z/E Combination Product, the
M/E Combination Product and/or the Ezetimibe Monotherapy, as appropriate.
     “Claim Notice” has the meaning set forth in Section 8.5(c).
     “Co-Chairperson” has the meaning set forth in Section 3.3(b).

- 4 -



--------------------------------------------------------------------------------



 



     “Combination Product” means either or both of the Z/E Combination Product
and/or M/E Combination Product, as appropriate.
     “Committee” means any or all of the Development Committee, the Marketing
Committee or Finance Committee, as appropriate.
     “Companies” has the meaning set forth in the Recitals hereof.
     “Company” has the meaning set forth in the Recitals hereof.
     “Company Product” means the Cholesterol Products as developed and marketed
by the Companies, either individually or as a group.
     “Confidential Information” has the meaning set forth in Section 9.1(a).
     “Co-Promotion Agreement” means the Co-Promotion and Marketing Services
Agreement for Cholesterol Products in the Territory, dated as of the date hereof
and as may be amended from time to time, between M, Schering Sales Corporation
and Marketing LLC.
     “Development Agreement” means the Development Agreement (Cholesterol
Combinations), dated as of the date hereof and as may be amended from time to
time, among Singapore Partnership, M and S-P.
     “Development Committee” has the meaning set forth in Section 3.4(a).
     “Disclosing Party” has the meaning set forth in Section 9.2(a).
     “Distribution LLC” has the meaning set forth in the Preamble hereof.
     “E Monotherapy Business” means the research, development, registration,
manufacture and/or procurement, distribution, promotion and marketing of a
pharmaceutical product which is comprised of ezetimibe as its sole active
ingredient in the Field relating to the Territory, as and to the extent
contemplated by this Agreement and any Related Agreements.
     “Effective Date” has the meaning set forth in Section 4.1.
     “Ethical Pharmaceutical Product” shall mean with respect to any Person any
pharmaceutical product for human use which may be sold lawfully in any country
of the world with a prescription of a licensed practitioner.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Executive Sponsor” has the meaning set forth in Section 3.3(f).
     “Existing M JVs” means those Persons listed on Schedule A.

- 5 -



--------------------------------------------------------------------------------



 



     “Existing S-P JVs” means those Persons listed on Schedule B.
     “ezetimibe” has the meaning set forth in the License Agreement.
     “Ezetimibe Monotherapy” has the meaning set forth in the S-P License
Agreement.
     “FDA” means the United States Food and Drug Administration or its successor
agency.
     “Field” has the meaning set forth in the License Agreement.
     “Finance Committee” has the meaning set forth in Section 3.4(a).
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, applied on a consistent basis.
     “General Manager” has the meaning set forth in Section 3.2.
     “Governmental Entity” means any foreign, federal, state or local judicial,
legislative, executive, administrative or regulatory body or authority or any
court, arbitration board or tribunal.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Indemnified Entity” has the meaning set forth in Section 8.5(a).
     “Interests” means a Member’s or the aggregate of all Members’, as
applicable, rights, title and interests in any or all of the Companies.
     “Launch” means, with respect to a Cholesterol Product, the first commercial
sale of such Cholesterol Product to a Third Party in the Territory.
     “Law” means any federal, state, or foreign or supranational statutes,
rules, regulations, orders, decrees, administrative and judicial doctrines.
     “License Agreement” means either or both of the M License Agreement and/or
the S-P License Agreement, as appropriate.
     “Licensor” has the meaning set forth in Section 9.15.
     “Losses” has the meaning set forth in Section 8.5(b).
     “M” has the meaning set forth in the Preamble hereof.

- 6 -



--------------------------------------------------------------------------------



 



     “M License Agreement” means the License Contribution Agreement (Cholesterol
Combination/Existing IP), dated as of the date hereof and as may be amended from
time to time, between MSD Technology Singapore Pte. Ltd. and Cholesterol LLC.
     “M Marks” has the meaning set forth in Section 5.3(b)(i).
     “M Members” means Affiliates of M when acting in their capacities as
members or partners of any of the Companies, and/or any successors in accordance
with Section 9.7.
     “Marks” means either or both the M Marks and/or the S-P Marks, as
appropriate.
     “M-Cardio Sub” has the meaning set forth in the Preamble hereof.
     “M/E Business” means the research, development, registration, manufacture
and/or procurement, distribution, promotion and marketing of a pharmaceutical
product in the Field relating to the Territory that shall be a combination
product comprising, but not limited to, [*] as and to the extent contemplated by
this Agreement and any Related Agreements.
     “M/E Combination Product” shall mean a pharmaceutical product consisting of
a fixed single combination of pharmacologically active ingredients comprising,
but not limited to, [*].
     “[*]” has the meaning set forth in the License Agreement.
     “Marketing Committee” has the meaning set forth in Section 3.4(a).
     “Marketing LLC” has the meaning set forth in the Preamble hereof.
     “Material Breach” has the meaning set forth in Section 7.2(c).
     “Material Adverse Effect” has the meaning set forth in Section 7.2(c).
     “Member” means the S-P Members and the M Members, individually, when acting
in the capacity of each as a member or partner of any of the Companies, and
“Members” means S-P Members and M Members, collectively, when acting in their
capacities as members or partners of any of the Companies, and/or any successors
in accordance with Section 9.7.
     “New Agreements” has the meaning set forth in Section 7.3(i).
     “Non-Pharma Company” means as of the time of a Change of Control
transaction, any Person that, with respect to the most recent full fiscal year
ended immediately prior to the Change of Control transaction, had Pharmaceutical
Sales of less than $3.25 billion (as increased annually as of January 1 of each
year, commencing January 1, 2001 by the cumulative percentage growth in
worldwide pharmaceutical sales over the immediately preceding year as reported
by the World Review published by IMS Global Services or

- 7 -



--------------------------------------------------------------------------------



 



any successor publisher thereto (“Inflation Adjusted”)) unless
(x) Pharmaceutical Sales represent more than 60% of sales and (y) total company
sales were less than $5 billion (Inflation Adjusted); provided that the
companies listed on Schedule C will be deemed not to be Non-Pharma Companies.
     “Non-Terminated Party” means, in the event of a termination of this
Agreement pursuant to Section 7.2(b) [Bankruptcy], 7.2(c) [Material Breach] or
7.2(d) [Change of Control], the parties hereto and their Affiliates, other than
the Terminated Party.
     “Offering Party” has the meaning set forth in Section 6.1(a)
     “Order” has the meaning set forth in Section 4.2(b).
     “Other Party” has the meaning set forth in Section 6.1(a).
     “Person” means any individual, corporation, trust, association,
unincorporated association, estate, partnership, joint venture, limited
liability company, governmental entity or other legal entity.
     “Pharmaceutical Sales” of a Person shall mean worldwide sales of Ethical
Pharmaceutical Products (determined on a consolidated basis in accordance with
GAAP).
     “Plan” means a Marketing Plan, Five Year Strategic Plan, Default Market
Plan (each such plan as defined in the Co-Promotion Agreement) and Development
Plan and Post-Marketing Support Plan (each such plan as defined in the
Development Agreement).
     “Pre-Existing Relationship” means, with respect to M, a Pre-Existing M
Relationship and, with respect to S-P, a Pre-Existing S-P Relationship.
     “Pre-Existing M Relationship” means, with respect to a proposed ROW
Arrangement, any Third Party that at the time of determination is a party to a
marketing agreement with the Offering Party or its Affiliates (which such
agreement has been in existence for not less than three years) in the country
that is the subject of the proposed ROW Arrangement involving the marketing by
such Third Party of one or more of those products of the Offering Party which,
during either of the two full calendar years prior to the date of determination,
accounted for sales revenue which represented 40% or more of the Offering
Party’s gross revenue in such country during the applicable year; provided that,
with respect to Argentina, Brazil, Italy and Spain, a Pre-Existing M
Relationship shall be deemed to exist with respect to any Third Party other than
a Third Party that together with its Affiliates at the time of determination is
either (i) one of the top ten companies in worldwide gross sales of Ethical
Pharmaceutical Products or (ii) one of the top five companies in gross sales of
Ethical Pharmaceutical Products in the European Union (other than any of those
companies referred to in clause (i)). Notwithstanding the foregoing, Sigma Tau
S.p.A. and its Affiliates shall be deemed to be a Pre-Existing M Relationship
with respect to Italy and Spain.

- 8 -



--------------------------------------------------------------------------------



 



     “Pre-Existing S-P Relationship” means, with respect to a proposed ROW
Arrangement, any Third Party that at the time of determination is a party to a
marketing agreement with the Offering Party or its Affiliates (which such
agreement has been in existence for not less than three years) in the country
that is the subject of the proposed ROW Arrangement involving the marketing by
such Third Party of one or more of those products of the Offering Party which,
during either of the two full calendar years prior to the date of determination,
accounted for sales revenue which represented 40% or more of the Offering
Party’s gross revenue in such country during the applicable year, provided that,
with respect to Italy and Spain, a Pre-Existing S-P Relationship shall be deemed
to exist with respect to any Third Party other than a Third Party that together
with its Affiliates at the time of determination is either (i) one of the top
ten companies in worldwide gross sales of Ethical Pharmaceutical Products or
(ii) one of the top five companies in gross sales of Ethical Pharmaceutical
Products in the European Union (other than any of those companies referred to in
clause (i)). Notwithstanding the foregoing, A. Menarini Pharmaceutical
Industries Group, Ltd. and its Affiliates shall be deemed to be a Pre-Existing
S-P Relationship with respect to Italy and Spain.
     “Pre-Termination Substances” means any CAI and any Statin, or any rights
thereto, owned or held (by license or otherwise) by the Terminated Party or any
entity that was an Affiliate of the Terminated Party prior to the date
determined by clause (i) or clause (ii) hereafter, regardless of the stage of
development (i.e., whether pre-clinical, clinical or in any other stage) prior
to (i) the consummation of a Business Combination, in the case of termination
pursuant to Section 7.2(d) as a result of a Change of Control described in
paragraphs (c), (e) or (f) of the definition of Change of Control or (ii) the
termination of this Agreement, in the case of termination pursuant to
Section 7.2(b) [Bankruptcy], 7.2(c) [Material Breach] or 7.2(d) as a result of
the acquisition of 50% of Outstanding Common Stock or Outstanding Voting
Securities, change in board composition or stockholder approval described in
paragraphs (a), (b) or (d) of the definition of Change of Control.
     “Rejection Date” has the meaning set forth in Section 6.1(a).
     “Related Agreements” shall mean any or all of the agreements listed in
Sections 2.1 and 2.2, and all other agreements executed and delivered
contemporaneously therewith, as such agreements may be amended from time to
time. When the term “Related Agreements” is used in a Related Agreement, such
term shall include this Agreement.
     “Respiratory Governance Agreement” means the Respiratory Governance
Agreement, dated as of the date hereof and as may be amended from time to time,
by and among Singapore Partnership, M, S-P and the other parties named therein.
     “ROW” means all countries of the world and their territories, excluding the
Territory and Japan.
     “ROW Arrangement” has the meaning set forth in Section 6.1(a).

- 9 -



--------------------------------------------------------------------------------



 



     [*]
     “Significant Subsidiary” shall have the meaning as defined in
Regulation S-X of the Exchange Act.
     “Significantly Competitive Cholesterol Product” means (x) any product that
in either of the [*] calendar years immediately prior to determination was one
of the [*] best selling products with respect to lipid management or other uses
that could reasonably be associated with the lipid management effects of the
Cholesterol Products, including but not limited to lipid-related vascular
disease management in the U.S. (a “Lipid Management Product”), determined on the
basis of gross sales, provided that if the [*] such best selling product has
gross sales during each of such years that (i) represented less than [*]% of the
gross sales of all Lipid Management Products and (ii) were less than [*]
(adjusted annually as of January 1 of each year, commencing January 1, 2001, by
any changes in the IMS category C10A with mail order, then the terms of this
clause (x) shall only apply to the [*] best selling Lipid Management Products or
(y) any product that (i) is entering (or is in) (or has completed) Phase III
clinical trials, or (ii) is in registration in the United States, or (iii) is
being manufactured and/or marketed and is within the first [*] years of the
first commercial sale of the product to a Third Party in the United States, and,
in the case of each of (i), (ii) and (iii), has a profile similar to or better
than the profile of any of the Cholesterol Products with respect to lipid
management or other uses that could reasonably be associated with the lipid
management effects of the Cholesterol Products, including but not limited to,
lipid related vascular disease management.
     “Simvastatin” has the meaning set forth in the License Agreement.
     “Singapore Partnership” has the meaning set forth in the Preamble hereof.
     “S-MSP Corp.” has the meaning set forth in the Preamble hereof.
     “S-P” has the meaning set forth in the Preamble hereof.
     “S-P License Agreement” means the Schering License Agreement (Existing
Ezetimibe and Cholesterol Combination IP), dated as of the date hereof and as
may be amended from time to time, by and between Schering Corporation and
Schering Sales Management, Inc.
     “S-P Marks” has the meaning set forth in Section 5.3(b)(ii).
     “S-P Members” means Affiliates of S-P when acting in their capacities as
members or partners of any of the Companies, and/or any successors in accordance
with Section 9.7.
     “S-Sales Sub” has the meaning set forth in the Preamble hereof.

- 10 -



--------------------------------------------------------------------------------



 



     “Standstill Period” means the period beginning on the date hereof and
ending upon the later to occur of (x) three years after termination of this
Agreement and (y) three years after termination of the Respiratory Governance
Agreement; provided that if this Agreement is terminated pursuant to
Section 7.2(a) due to failure to receive regulatory approval and the Respiratory
Governance Agreement is terminated pursuant to Section 7.2(a) thereof due to
failure to receive regulatory approval, then such period shall be the later of
(x) three years after termination of this Agreement or the Respiratory
Governance Agreement (whichever is later) and (y) four years after the execution
and delivery of this Agreement.
     “Statin” means a product whose primary clinical effect is through the
inhibition of the human enzyme, 3-hydroxy-3-methylglutaryl Coenzyme A Reductase.
     “Terminated Party” means, in the event of a termination of this Agreement
pursuant to Section 7.2(b) [Bankruptcy], 7.2(c) [Material Breach] or 7.2(d)
[Change of Control], the bankrupt party, the breaching party, or the party
experiencing the Change of Control, as the case may be, and its Affiliates.
     “Territory” means the United States of America, its territories and
possessions (including but not limited to Puerto Rico).
     “Third Party” means a Person which is not a Member or an Affiliate of a
Member.
     “Trademark” means either or both of the US Z/E Trademark, and/or the [*],
as appropriate.
     [*]
     “US Z/E Trademark” has the meaning set forth in Section 5.3(a).
     “Z/E Business” means the research, development, registration, manufacture
and/or procurement, distribution, promotion and marketing of a pharmaceutical
product in the Field relating to the Territory that shall be a combination
product comprising, but not limited to, simvastatin and ezetimibe, as and to the
extent contemplated by this Agreement and any Related Agreements.
     “Z/E Combination Product” shall mean a pharmaceutical product consisting of
a fixed single combination of pharmacologically active ingredients comprising,
but not limited to, simvastatin and ezetimibe.
     Section 1.3. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
     Section 1.4. Intent of the Parties. It is the intent of the parties hereto
that,

- 11 -



--------------------------------------------------------------------------------



 



without limiting the rights of the parties hereunder, S-P and M be considered
equal partners with respect to all matters relating to governance and
decision-making powers and that the parties intend to manage the operations of
the Cholesterol Business to maximize its commercial potential.
ARTICLE II
THE TRANSACTIONS
     Section 2.1. Transactions at the Signing. Simultaneously with the execution
and delivery of this Agreement, the following documents shall be executed and
delivered:

  (a)   The Limited Liability Company Operating Agreement of Distribution LLC
between M-Cardio Sub and S-MSP Corp.;     (b)   The Limited Liability Company
Operating Agreement of Marketing LLC between M-Cardio Sub and S-Sales Sub;    
(c)   The Limited Liability Company Agreement of Technology LLC between Schering
MSP Pharmaceuticals L.P. and Merck Technology (US) Company, Inc.;     (d)   The
Limited Liability Company Operating Agreement of Cholesterol LLC by and among
MSD Technology Singapore Pte. Ltd., MSD Ventures Singapore Pte. Ltd., Osammor
Pte. Ltd. (to be renamed Schering-Plough (Singapore) Pte. Ltd.) and Citimere
Pte. Ltd. (to be renamed Schering-Plough (Singapore) Research Pte. Ltd.);    
(e)   The Limited Liability Company Agreement of Singapore Partnership by and
among MSD Technology Singapore Pte. Ltd., MSD Ventures Singapore Pte. Ltd.,
Osammor Pte. Ltd. (to be renamed Schering-Plough (Singapore) Pte. Ltd.) and
Citimere Pte. Ltd. (to be renamed Schering-Plough (Singapore) Research Pte.
Ltd.);     (f)   The License Contribution Agreement (Cholesterol
Combination/Existing IP) between MSD Technology Singapore Pte. Ltd. and
Cholesterol LLC;     (g)   The License Agreement (Cholesterol
Combination/Formulation IP) — Merck between

- 12 -



--------------------------------------------------------------------------------



 



      Merck & Co., Inc. and Cholesterol LLC;     (h)   The Contribution
Agreement Osammor Pte. Ltd. (to be renamed Schering-Plough (Singapore) Pte.
Ltd.) (Cholesterol) between Osammor Pte. Ltd. (to be renamed Schering-Plough
(Singapore) Pte. Ltd.) and Cholesterol LLC;     (i)   The Contribution Agreement
Scherico Ltd. (Cholesterol) between Sherico, Ltd. and Osammor Pte. Ltd. (to be
renamed Schering-Plough (Singapore) Pte. Ltd.);     (j)   The Sublicense
Agreement Scherico, Ltd. (Existing Ezetimibe and Cholesterol Combination IP)
between Technology LLC and Scherico Ltd.;     (k)   The License Contribution
Agreement Schering MSP Pharmaceuticals Limited Partnership, (Cholesterol)
between Schering MSP Pharmaceuticals L.P. and Technology LLC;     (l)   The
Contribution Agreement Schering Sales Management, Inc. (Cholesterol) between
Schering Sales Management, Inc. and Schering MSP Pharmaceuticals L.P.;     (m)  
The Schering License Agreement (Existing Ezetimibe and Cholesterol Combination
IP) between Schering Corporation and Schering Sales Management, Inc.;     (n)  
The Schering Formulation IP License Agreement (Cholesterol Combination) between
Schering Corporation and Cholesterol LLC;     (o)   The Development Agreement
(Cholesterol Combinations) by and among Singapore Partnership, M and Schering
Corporation;     (p)   The Contract Manufacturing Agreements between Singapore
Partnership and each of the existing M bulk facilities listed below:       (i)
Merck & Co., Inc. [Simvastatin], and       (ii) Merck Sharpe & Dohme (Ireland)
Ltd. [*];

- 13 -



--------------------------------------------------------------------------------



 



  (q)   The Contract Manufacturing Agreement (ezetimibe) between Singapore
Partnership and Schering-Plough Ltd.;     (r)   The Toll Manufacturing Agreement
(Zocor Combination) between Singapore Partnership and MSD Technology Singapore
Pte. Ltd.;     (s)   The Toll Manufacturing Agreement ([*] Combination) between
Singapore Partnership and MSD Technology Singapore Pte. Ltd.;     (t)   The Toll
Manufacturing Agreement (Ezetimibe Monotherapy) between Singapore Partnership
and Schering-Plough, Ltd.;     (u)   The Toll Packaging Agreement ([*]
Combination) between Distribution LLC and M;     (v)   The Toll Packaging
Agreement (Ezetemibe Monotherapy) between Distribution LLC and Schering
Corporation;     (w)   The Toll Packaging Agreement (Zocor Combination) between
Distribution LLC and M;     (x)   Manufacturing Capacity Agreement (Ezetimibe
Active Ingredient) between MSP Singapore Company LLC and Schering-Plough Ltd.;  
  (y)   Manufacturing Capacity Agreement (Formulation) between MSP Singapore
Company LLC and Osammor Pte. Ltd. (to be renamed Schering-Plough (Singapore)
Pte. Ltd.);     (z)   Guarantee by Schering-Plough Corporation in favor of MSP
Singapore LLC re: Utilization of Schering’s Manufacturing Capacity;     (aa)  
Agreement between Merck & Co., Inc. and Schering-Plough Corporation re:
Singapore Facility Construction Delay; and     (bb)   The Co-Promotion and
Marketing Services Agreement for Cholesterol Products in the Territory by and
among Marketing LLC, Schering Sales Corporation and M.

- 14 -



--------------------------------------------------------------------------------



 



     Section 2.2. Transactions as of the Effective Date.
     (a) On the Effective Date and simultaneously with the closing of the
transactions contemplated by the documents set forth in Section 2.1, Cholesterol
LLC will merge with and into Singapore Partnership, and Singapore Partnership
shall be the surviving entity.
     (b) On or prior to the Effective Date, the following documents shall be
executed and delivered:

  (i)   The Exclusive Marketing, Distributorship and Supply Agreement between
Singapore Partnership and Marketing LLC, pursuant to which (A) Marketing LLC
obtains the exclusive rights to market and distribute certain Cholesterol
Products in the Territory and (B) Cholesterol Products are delivered to
Distribution LLC;     (ii)   The Sub-Distributorship Agreement between Marketing
LLC and Distribution LLC, pursuant to which Marketing LLC employs Distribution
LLC as sub-distributor and warehouser;     (iii)   The Lease Agreement between
Distribution LLC and M (or any of its Affiliates), pursuant to which
Distribution LLC acquires warehouse space for Cholesterol Products;     (iv)  
The Administrative and Support Services Agreement between Distribution LLC and M
(or one of its Affiliates), pursuant to which M will provide administrative and
support services to Distribution LLC, which services may include: accounting,
accounts payable/receivable, billing, collection, payroll, record-keeping,
employee benefits, insurance, and other services;     (v)   The Agreement and
Plan of Merger between Cholesterol LLC and Singapore Partnership;     (vi)  
Trademark Licenses — S-P; and     (vii)   Trademark Licenses — M.

     (c) M and S-P agree that the aggregate annual payments for services
provided pursuant to the documents described in clauses (iii) and (iv) of
Section 2.2 (b) will be an amount equal to a fixed percentage of total annual
sales

- 15 -



--------------------------------------------------------------------------------



 



of the Companies according to the following schedule: 1.0% of total annual sales
up to $1.0 billion, plus 0.5% of total annual sales in excess of $1.0 billion up
to $2.0 billion, plus 0.25% of total annual sales in excess of $2.0 billion up
to $3.0 billion, plus 0.0% of total annual sales in excess of $3.0 billion.
ARTICLE III
MANAGEMENT
     Section 3.1. Management by the Board of Members. Except as otherwise set
forth herein the business and affairs of each of the Companies shall be managed
by, and all powers of the Companies shall be vested in, each of such Companies’
Board of Members (each such Board of Members being referred to as a “Board”).
The applicable Board shall be responsible for determining the general policies
of each Company and the scope of each Company’s activities and operations.
     Section 3.2. General Manager. M shall have the sole authority to designate
one employee of M, subject to the written consent of S-P (such consent not to be
unreasonably withheld) to serve as the general manager of the Cholesterol
Products and the Cholesterol Business (the “General Manager”). S-P shall have
the right to cause the removal of the General Manager (subject to the written
consent of M, not to be unreasonably withheld), provided that such right shall
be exercisable no more than once every two years. Except as otherwise provided
in this Agreement and in any of the Related Agreements, the General Manager
shall coordinate the day-to-day activities of the parties to this Agreement by
making recommendations with respect to the operation and management of the
Cholesterol Products and the Cholesterol Business and shall take such other
actions as provided in the Related Agreements. The General Manager shall be
fully dedicated to the Cholesterol Business and shall act in the best interests
of the Cholesterol Business and shall not be involved in any activities relating
to the competing products of S-P or M or any of their respective Affiliates. The
General Manager shall also enter into an appropriate confidentiality agreement
with the applicable Companies, the Members of such Companies and S-P or M, as
the case may be. Such confidentiality agreement shall prohibit the use or
disclosure of Confidential Information obtained from any of the Companies, the
Members, S-P and M, and shall provide that the General Manager shall have no
access to competition-related information of either S-P or M or any of their
respective Affiliates. The General Manager’s compensation shall be based on the
success of the Cholesterol Products which, in the period prior to Launch of the
Cholesterol Products, shall be determined by the applicable Board based on the
ability to meet development timelines and, in the period following Launch of the
Cholesterol Products, shall be determined by the applicable Board based on
meeting projected sales in the Territory as set forth in the applicable Plans.
     Section 3.3. Boards of Members.
     (a) Formation; Purposes. Within ten (10) days after the Effective Date, the
relevant Members shall establish the Boards contemplated by this Agreement and
the Related Agreements which shall have overall responsibility for the
management of the Companies. Without limiting the generality of the

- 16 -



--------------------------------------------------------------------------------



 



foregoing, the responsibilities of each respective Board shall include: approval
of business plans, long range plans, annual sales and profit targets, and
capital forecasts for each combination. The Boards shall carry out their
responsibilities as set forth in this Agreement and the Related Agreements, as
applicable, and shall have the authority to approve or disapprove any
recommendation of the General Manager or any Committee under this Agreement and
the Related Agreements, as applicable. With respect to matters not the subject
of recommendation by any Committee or the General Manager under this Agreement
or the Related Agreements, as applicable, no business may be transacted on
behalf of a Company without the prior written consent or written authorization
of the applicable Board. Without limiting the generality of the foregoing, only
the applicable Board may authorize the expenditure of funds by or on behalf of a
Company (unless specifically delegated to a Committee or the General Manager or
pursuant to any plan approved by the Board of such Company or as otherwise set
forth in Section 3.7). The Boards shall operate independently of the Members and
all lawful determinations, decisions and actions made or taken by the applicable
Board shall be conclusive and absolutely binding upon the applicable Company.
Prior to establishment of the Boards, the Companies will be managed by the
Members.
     (b) Membership. The Boards shall be composed of an equal number of
representatives appointed by the S-P Members on the one hand and the M Members
on the other. Each of the Boards (other than the Board of the Singapore
Partnership) shall initially be comprised of three (3) senior executives of S-P
or any of its Affiliates, on the one hand, and three (3) senior executives of M
or any of its Affiliates, on the other. The Board of the Singapore Partnership
shall initially be comprised of five (5) senior executives of S-P or any of its
Affiliates and five (5) senior executives of M or any of its Affiliates. At
least three of the five members of the Board of the Singapore Partnership to be
appointed by each of S-P and M, or any of their Affiliates, shall reside outside
of the United States (including one of whom shall reside in Singapore), and at
least one of the five such members shall have expertise in research and
development matters. The applicable Members may change the size and/or
composition of any of the Boards from time to time by mutual written consent of
each of the S-P Members and the M Members. The members of each such Board shall
not be responsible for day to day competition-related decisions of S-P or M or
any of their Affiliates with respect to products competing with the Cholesterol
Products. Each of the members of the Boards shall (i) enter into an appropriate
confidentiality agreement with the applicable Companies, the Members and S-P or
M, as the case may be, which such agreement shall prohibit the unauthorized use
or disclosure of Confidential Information obtained from any of the Companies,
the Members, or S-P and M, or any of their Affiliates, and appropriate
restrictions shall be established to govern to the extent necessary the
distribution to the members of the Board of certain materials relating to
pricing, pricing strategies, marketing and/or marketing strategies for products
or prospective products of either S-P or M, or any of their Affiliates. The S-P

- 17 -



--------------------------------------------------------------------------------



 



Members on the one hand and the M Members on the other may replace any of its
Board representatives with another senior executive of S-P or any of its
Affiliates, or M or any of its Affiliates, as the case may be, provided that
such replacement satisfy the residency and expertise requirements, if any, of
the representative being replaced, at any time upon written notice to the other
party and the Company. The Board of each of Distribution LLC and Marketing LLC
shall be chaired by a representative selected by the M Board Members (each, a
“Board Chairperson”). The Board of the Singapore Partnership shall be chaired by
two individuals, one representative selected by the S-P Members and one
representative selected by the M Members (each, a “Co-Chairperson”). The
applicable Board Chairperson or Co-Chairperson, in the case of the Singapore
Partnership, shall have as his and/or her function as Chairperson the
responsibility for calling meetings, preparing and circulating an agenda in
advance of each meeting, and preparing and, subject to the prior review and
approval of the Board, issuing minutes of each meeting within thirty (30) days
thereafter. From time to time, the Boards may establish subcommittees or
subordinate committees (which may or may not include members of the applicable
Board itself) to oversee particular projects or activities, and such
subcommittees or subordinate committees shall be constituted and shall operate
as the applicable Board agrees.
     (c) Meetings of the Boards. The Boards shall hold regular meetings no less
frequently than once every quarter, unless the Board otherwise determines.
Special meetings of the Boards may be called by any Board member or as otherwise
determined by the applicable Board. Meetings, in addition to quarterly meetings,
shall be held timely to approve Plans submitted for Board approval in accordance
with this Agreement and the Related Agreements, as applicable. Meetings of the
Boards may be held by audio or video teleconference. The S-P Members on the one
hand and the M Members on the other shall be responsible for all of their own
expenses of having their representatives participate on a Board. All meetings of
the Board of the Singapore Partnership shall be held outside the United States.
All meetings of the Boards of the Companies other than the Singapore Partnership
shall be held in the state of Nevada or at such other location as each such
Board may determine.
     (d) Manner of Acting. Meetings of a Board shall be effective only if two
representatives of the S-P Members on the one hand and two representatives of
the M Members on the other are present or participating throughout. The
unanimous vote of the members of a Board present or participating at any meeting
of a Board shall be necessary for the passage of any resolution or act of a
Board. Any action required or permitted to be taken by a Board may be taken
without a meeting if each member of a Board consents thereto in writing.
     (e) Dispute Resolution. Except as set forth in Section 7.1(b) [Product
Safety], the members of each Board will use reasonable efforts to resolve any
dispute, claims, controversies or disagreements, including without limitation
matters referred to it by a Committee under Section 3.6(b) [Committee Dispute

- 18 -



--------------------------------------------------------------------------------



 



Resolution]. If any matter cannot be resolved by the applicable Board within a
reasonable period of time, such reasonableness to be considered in view of the
urgency and importance of the matter, and in any event, within thirty (30) days
after the representative(s) of the S-P Members on the one hand or the M Members
on the other on the applicable Board has given written notice of such
disagreement to the representative(s) of the other party, the S-P Members on the
one hand and the M Members on the other shall cause to be prepared and
circulated to the other party a memorandum or other form of statement setting
out its position on the matter in dispute and its reasons for adopting such
position. Each such memorandum or statement shall be considered by the
respective Executive Sponsor of the S-P Members or the M Members. The respective
Executive Sponsors of the S-P Members and the M Members shall use their
respective good faith reasonable efforts to jointly recommend a resolution of
such dispute to the applicable Board within thirty (30) days. Upon resolution of
the matter the respective Executive Sponsors shall jointly execute a written
statement setting forth the terms of such recommended resolution.
     (f) Executive Sponsors. Each of M and S-P will designate one senior
executive of it or any of its Affiliates (who may also serve as a member of the
Board) to serve as that party’s “Executive Sponsor” to champion interactions
between the S-P Members on the one hand and the M Members on the other with
respect to the Cholesterol Business.
     Section 3.4. Committees; Purposes and Principles.
     (a) General. Within ten (10) days after the Effective Date, S-P and M shall
cause to be established: (a) a Development Committee (the “Development
Committee”) which shall be comprised of members designated in a manner, and have
the responsibilities and duties, and which shall be subject to any other
provisions related to the Development Committee or any members of such
Committee, as set forth in the Development Agreement; (b) a Marketing Committee
(the “Marketing Committee”) which shall be comprised of members designated in a
manner, and have the responsibilities and duties, and which shall be subject to
any other provisions related to the Marketing Committee or any members of such
Committee, as set forth in the Co-Promotion Agreement; and (c) a Finance
Committee (the “Finance Committee”) which shall oversee and coordinate the
financial affairs of the Companies and which shall meet at least once every six
(6) months. The Committees shall operate independently of S-P, M and the
Members, and in the best interests of the Companies.
     (b) Principles. Members of a Marketing Committee shall be persons at a
sufficiently high level within M or S-P or their Affiliates to exercise
substantive input with respect to matters presented to such Committee. Members
of the Marketing Committee may have other responsibilities within M or S-P or
their Affiliates including among other things, general oversight of the
marketing and/or sales of products in the Field, but not primary day-to-day
responsibility for

- 19 -



--------------------------------------------------------------------------------



 



products in the Field. Each of the members of the Committees shall enter into an
appropriate confidentiality agreement with the applicable Companies, the
Members, and S-P or M, as the case may be. Such confidentiality agreement shall
prohibit the unauthorized use or disclosure of Confidential Information obtained
from any of the Companies, the Members, S-P and M or any of their respective
Affiliates. From time to time, each Committee may establish subcommittees or
subordinate committees (which may or may not include members of the Committee
itself) to oversee particular projects or activities, and such subcommittees or
subordinate committees shall be constituted and shall operate as the Committee
agrees.
     (c) Scope of Committee Authority. The activities of the committees
described in Section 3.4(a) shall be limited to making recommendations to the
General Manager and the Boards of the appropriate Companies. The committees
shall have no express or implied authority to act on behalf of any Company or
cause any Company to act, except as otherwise authorized by the Board of each
such Company.
     Section 3.5. Meetings of the Committees. Each Committee shall hold meetings
at such times and in such manner as set forth in the appropriate Related
Agreements or as determined by the Committee.
     Section 3.6. Committee Decision Making and Dispute Resolution.
     (a) Manner of Acting. Meetings of a Committee shall be effective only if
two representatives of the S-P Members on the one hand and two representatives
of the M Members on the other are present or participating throughout. The
unanimous vote of the members of a Committee present or participating at any
meeting of a Committee shall be necessary for the passage of any resolution or
act of a Committee. Subject to Section 3.5, any action required or permitted to
be taken by a Committee may be taken without a meeting if each member of a
Committee consents thereto in writing.
     (b) Committee Dispute Resolution. Subject to the provisions in
Section 7.1(b) [Product Safety], if any matter cannot be resolved by a Committee
within a reasonable period of time, such matter shall be submitted to the
applicable Board for resolution as set forth in Section 3.3(e).
     Section 3.7. Required Consent. Without limiting the generality of the
provisions of Section 3.1, no Company shall (nor shall any Member acting on any
of the Companies’ behalf) take any of the following actions, either directly or
indirectly, without receiving the prior approval of the applicable Board, unless
such action is taken pursuant to any Plan approved by the Board of such Company:
     (a) employ or retain any employees;

- 20 -



--------------------------------------------------------------------------------



 



     (b) enter into major transactions, contracts and binding arrangements
(other than the Related Agreement or as specifically contemplated hereby or
thereby) for which any of the Companies has direct or indirect liability,
including, without limitation, any contract, liability or commitment which is
not capable of being terminated within twelve (12) months or which, together
with all related arrangements, involves $1,000,000 or more (provided, however,
that contracts for previously approved and budgeted research and development
work, such as clinical grant agreements, are excluded from this clause);
     (c) create any indebtedness of any of the Companies or any security
interest, lien, mortgage, charge or other encumbrance over any assets of any of
the Companies or the giving of guarantees or indemnities by any of the
Companies;
     (d) make any material change in the nature of the business of any of the
Companies;
     (e) except as specifically provided in this Agreement or the Related
Agreements, commence any suit or action in the name of any of the Companies,
seek injunctive relief or specific performance with respect to material matters
or agree to any settlement of any suit or claim involving any of the Companies,
and each party shall cooperate in all respects with each other and the Company
in connection with any such suit, action or claim;
     (f) distribute any cash or assets of any of the Companies to the Members or
any of their respective Affiliates, other than as specifically provided for in
Article VII of this Agreement or the Related Agreements;
     (g) make, execute or deliver any assignment for the benefit of creditors,
or commence a voluntary case seeking liquidation, dissolution, reorganization or
adjustment of debts pursuant to the provisions of any state or federal
bankruptcy or insolvency act, or consent to the institution of an involuntary
case with respect to the same, or ask for or consent to the appointment of a
receiver, liquidator, custodian, trustee, or similar official for all or any
part of any of the Companies’ property;
     (h) assign, transfer, pledge, compromise or release any claim of any of the
Companies except for full payment, except as specifically provided in this
Agreement;
     (i) sell, assign, transfer, lease, license, sub-license, share, exchange,
grant or otherwise dispose of any assets of any of the Companies except for
distributions to Members as specifically provided pursuant to the Related
Agreements in accordance with the terms thereof;
     (j) engage in any transaction not in the ordinary course of the Cholesterol
Business;

- 21 -



--------------------------------------------------------------------------------



 



     (k) except as specifically set forth in this Agreement or the Related
Agreements, approve or file the annual tax returns of any of the Companies, make
or change any and all elections for federal, state and local tax purposes
including, without limitation, any election, if permitted by applicable law
(i) to adjust the basis of any of the Companies’ properties or (ii) to extend
the statute of limitations for assessment of tax deficiencies against Members or
S-P and M with respect to adjustments to any of the Companies’ federal, state or
local tax returns, represent any of the Companies before the taxing authorities
or courts of competent jurisdiction in tax matters affecting any of the
Companies and the Members in their capacity as Members, enter into a settlement
agreement with respect to any issue raised in an audit of any of the Companies
or execute any agreements or other documents that bind the Members with respect
to such tax matters or otherwise affect the rights of any of the Companies or
the Members;
     (l) change any accounting principle or practice, including the method of
accounting for, and reporting of, any of the Companies’ assets (tangible or
intangible), except as required by GAAP;
     (m) enter into any transactions, contracts or arrangements involving more
than $100,000 with S-P or M or any Affiliate of S-P or M; or
     (n) agree or commit to agree to any of the foregoing.
     Section 3.8. Deficit Make-Ups. In the event the Singapore Partnership is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), if
any Member’s Capital Account has a deficit balance (after giving effect to all
contributions, distributions, allocations for all Fiscal Years, including the
Fiscal Year or Fiscal Years during which such liquidation occurs, and after
giving effect to Section 8.3 in the Limited Liability Company Agreement of
Singapore Partnership), such Member shall contribute to the capital of the
Singapore Partnership the amount necessary to restore such deficit balance to
zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3). Capitalized
terms in this Section 3.8 shall have the meanings as defined in the Limited
Liability Company Agreement of Singapore Partnership.
ARTICLE IV
EFFECTIVENESS; APPROVAL; EXCLUSIVITY
     Section 4.1. Effectiveness. Upon delivery of fully executed and duly
authorized counterparts of this Agreement and each of the Related Agreements,
S-P and M shall form the Companies contemplated hereby and by the Related
Agreements. Notwithstanding the foregoing, the activities in the Territory will
commence and transfers of assets relating to the operations in the Territory
contemplated hereby and by the Related Agreements with respect to the
Cholesterol Business will be consummated as promptly as practicable following
the date that all applicable waiting periods under the HSR Act shall have
expired or been terminated (such date the “Effective Date”).

- 22 -



--------------------------------------------------------------------------------



 



     Section 4.2. Commercially Reasonable Efforts.
     (a) Each of the parties hereto shall file all necessary notifications and
reports under the HSR Act with respect to the transactions contemplated hereby
as promptly as reasonably practicable following execution and delivery of this
Agreement.
     (b) Each of S-P and M and the Members shall use commercially reasonable
efforts to avoid the entry of any decree, judgment, injunction or other order,
whether temporary, preliminary or permanent, under any Law, that would have the
effect of prohibiting, preventing or restricting consummation of the
transactions contemplated by this Agreement or any of the Related Agreements, or
imposing any material limitation on the conduct of the businesses of S-P, M or
any of the Companies following consummation of such transactions, or on the
right of S-P or M to enjoy the full benefits of ownership pursuant to this
Agreement and the Related Agreements (an “Order”).
     (c) Each of S-P and M shall, in connection with the efforts referenced in
the foregoing paragraph to avoid the entry of any Order, (i) cooperate in all
respects with each other in connection with any filing or submission and in
connection with any investigation or other inquiry; (ii) promptly inform the
other party of any communication to it from any Governmental Entity and permit
the other party to review in advance any proposed communication from it to any
Governmental Entity or Third Party; and (iii) not arrange for or participate in
any meeting with any Governmental Entity in respect of any filings,
investigation or other inquiry without consulting with each other in advance,
and, to the extent permitted by such Governmental Entity, giving the other party
the opportunity to attend and participate thereat. Neither S-P or M shall enter
into any proposed understanding, undertaking, or agreement with any Governmental
Entity in connection with the transactions contemplated by this Agreement
without the prior written consent of the other party.
     (d) In connection with the foregoing, if any administrative or judicial
action or proceeding is instituted (or threatened to be instituted) challenging
any transaction contemplated by this Agreement as violative of any Law, each of
S-P and M shall cooperate and use its respective commercially reasonable efforts
to contest and resist any such action or proceeding and to have vacated, lifted,
reversed or overturned any decree, judgment, injunction or other order, whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents, or restricts consummation of the transactions contemplated by this
Agreement or the Related Agreements or imposes any material limitation on the
conduct of the businesses of either S-P or M or of any of the Companies
following consummation of such transactions or on the right of S-P or M to enjoy
the full benefits of ownership pursuant to this Agreement and the Related
Agreements.
     (e) If any objections are asserted with respect to the transactions
contemplated hereby or under any Related Agreement under any Law or if any

- 23 -



--------------------------------------------------------------------------------



 



suit is instituted challenging any of the transactions contemplated hereby as
violative of any Law or regulation, each of S-P and M shall take commercially
reasonable actions in response to any matters that may be required or proposed
(i) by the applicable Governmental Entity in order to resolve any such
objections as such Governmental Entity may have to such transactions under such
Law, or (ii) by any domestic or foreign court or administrative agency or
similar tribunal, in any suit brought by a private party or Governmental Entity
challenging the transactions contemplated hereby as violative of any Law, in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other order that has the effect of preventing the
consummation of any of such transactions or would otherwise deprive either S-P
or M of the material benefits of the ownership and control of its respective
assets or operations after the Effective Date pursuant to this Agreement and the
Related Agreements.
     (f) Notwithstanding any other provision of this Agreement, nothing in this
Agreement shall require, or be construed to require, either S-P or M to proffer
to, or agree to, sell, license, or hold separate and agree to sell or license,
before or after the Effective Date, any assets, businesses, or interest in any
assets or businesses of such party or any of its respective Affiliates (or to
consent to any sale, license, or agreement to sell or license by either S-P or M
or any of their Affiliates of any of its assets or businesses) or to agree to
any material changes or restriction in the operations of any such assets or
businesses.
     Section 4.3. Non-Compete.
     [*]
ARTICLE V
DEVELOPMENT AND MARKETING
     Section 5.1. General. The development of each Cholesterol Product shall be
governed by the provisions of the Development Agreement, the License Agreement
and this Agreement. The marketing of each Cholesterol Product shall be governed
by the provisions of the Co-Promotion Agreement and this Agreement.
     Section 5.2. Product Recalls. Subject to Section 7.1(b), if either
Executive Sponsor believes that a recall of a Cholesterol Product is necessary,
such Executive Sponsor shall notify the other Executive Sponsor within
forty-eight (48) hours of its determination and both S-P and M and the relevant
Members shall cooperate to allow such recall to occur to the extent determined
by the relevant Board (other than for safety which shall be solely governed by
and resolved pursuant to Section 7.1(b)). The General Manager will be
responsible for execution of such recall.
     Section 5.3. Trademarks.
     (a) The Z/E Combination Product and the M/E Combination Product shall each
be marketed in the Territory under a single trademark recommended by

- 24 -



--------------------------------------------------------------------------------



 



the relevant Marketing Committee and approved by the Marketing LLC
(respectively, the “US Z/E Trademark,” and the “[*]”). If not confusingly
similar to the S-P or M trademarks, the US Z/E Trademark and the [*] will each
be owned solely by Marketing LLC and filed and prosecuted by counsel selected by
Marketing LLC. Notwithstanding the foregoing, M shall retain exclusive use of
the ZOCOR and [*] trademarks, and S-P shall retain exclusive use of the
ezetimibe trademarks. The parties, however, agree that they will seek to
optimize the commercial benefits of these trademarks through the potential use
of trademarks for the Companies’ Cholesterol Products.
     (b) (i) Promptly following the Effective Date, M or its Affiliates shall
grant to each of the Companies a limited, royalty free, non-sublicensable right
to use the M name and logo (the “M Marks”) in connection with the marketing of
the Cholesterol Products. Such grant shall be made pursuant to a trademark
license agreement in form and substance reasonably acceptable to M. The M Marks
shall only be used as reasonably determined by the applicable Board, except as
specifically provided in the Related Agreements.
          (ii) Promptly following the Effective Date, S-P or its Affiliates
shall grant to each of the Companies a limited, royalty free, non-sublicensable
right to use the S-P name and logo (the “S-P Marks”) in connection with the
marketing of the Cholesterol Products. Such grant shall be made pursuant to a
trademark license agreement in form and substance reasonably acceptable to S-P.
The S-P Marks shall only be used as reasonably determined by the applicable
Board, except as specifically provided in the Related Agreements.
ARTICLE VI
RIGHT OF FIRST OFFER
     Section 6.1. Right of First Offer.
     (a) Unless and until an agreement which provides for the marketing,
distribution and sale of the Cholesterol Products in the ROW has been executed
and delivered by M and S-P or their respective Affiliates, neither M or S-P or
any of their Affiliates shall enter into discussions or negotiations with any
Third Party (other than a Pre-Existing Relationship) regarding any business
arrangement either with itself or any of its Affiliates for the marketing, sale,
promotion or any similar commercial activities of any of the Cholesterol
Products in any country in the ROW (a “ROW Arrangement”) unless the party
interested in pursuing such discussions or negotiations (the “Offering Party”)
first submits in writing to the other party (the “Other Party”) a good faith
offer containing the terms on which it would agree to enter into a ROW
Arrangement for the applicable country with the Other Party. The Other Party
must accept in writing within 20 business days of the delivery of such offer in
order to accept such offer. In the event that the Other Party rejects such offer
in writing, or fails to accept within such period (the earlier

- 25 -



--------------------------------------------------------------------------------



 



of such dates, the “Rejection Date”), the Offering Party may enter into
discussions with Third Parties regarding such a ROW Arrangement.
     (b) The Offering Party may, within 180 days after the Rejection Date, enter
into a ROW Arrangement with the Third Party on the same financial and economic
terms and, to the extent feasible, substantially the same other terms as offered
to the Other Party, and which such other terms shall, in the aggregate, be no
more favorable to the Third Party than those offered to the Other Party. The
Offering Party will provide the Other Party with prompt written notice of the
entering into of any such agreement. In the event the Offering Party desires to
enter into a ROW Arrangement on financial and economic terms which are not the
same, or which would not have substantially the same other terms to the extent
feasible, as those previously offered, and which such other terms are, in the
aggregate, more favorable to the Third Party than those offered to the Other
Party, or after the expiration of such 180-day period, the provisions of this
Section 6.1 shall apply again.
     (c) For purposes of clarity, the parties hereto agree and acknowledge that
no license rights are implied, granted or otherwise arise pursuant to this
Section 6.1
     (d) For a 90-day period following the date of execution of this Agreement,
S-P and M shall negotiate exclusively concerning a business arrangement for the
development, marketing, sale, promotion or any similar commercial activities of
all of the Cholesterol Products in the ROW together with Japan, provided that
this exclusive negotiation period shall not be construed as an obligation of the
parties to enter into a final, binding agreement with respect to such markets.
ARTICLE VII
DISPUTE RESOLUTION, TERMINATION, DISSOLUTION
AND LIQUIDATION
     Section 7.1. Dispute Resolution.
     (a) General. Except as set forth in Section 7.1(b) (and without limiting
any dispute resolution procedures and remedies specifically provided in any of
the Related Agreements), any and all disputes, claims, controversies or
disagreements with respect to this Agreement or any of the Related Agreements
shall be resolved pursuant to the procedures set forth in Section 3.3(e) and
Section 3.6(b), as applicable, and each of S-P, M and the Members agree that
none of them shall, except as contemplated by Section 9.14 [Judicial
Proceeding], resort to any means whatsoever, including litigation, arbitration,
dissolution by a judicial forum or decree, or by operation of law, appointment
of a trustee, receiver, custodian or similar person, or to any other form of
proceeding in connection with any such dispute, claim, controversy or
disagreement, including,

- 26 -



--------------------------------------------------------------------------------



 



without limitation, pursuant to Section 86.491 of the Nevada Limited Liability
Company Act, Section 18-802 of the Delaware Limited Liability Company Act and
other similar applicable laws.
     (b) Product Safety. The Development Committee will use good faith
reasonable efforts to resolve disputes relating to product safety. If
unsuccessful, the Board of the Singapore Partnership and then the Presidents of
Research and Development for each of S-P and M will use reasonable efforts to
resolve such dispute. If the Presidents of Research and Development for each of
S-P and M are unable to resolve such dispute, the respective Chief Executive
Officers of each of S-P and M shall use their good faith reasonable efforts to
resolve such dispute. Notwithstanding the provisions of Section 5.2 or the first
two sentences of this Section 7.1(b), if the Chief Executive Officers of M and
S-P cannot agree within 2 days of receipt of a written request of one for the
decision of the other whether to stop the development, terminate the marketing
of and/or recall (other than a recall due to GMP issues or a recall resulting
from labeling issues) any of the Cholesterol Products (whether in clinical
studies or being marketed) due to a Significant Safety Issue, then:
[*] [Note: Approximately one and one-half pages of text are omitted. ]
     Section 7.2. Termination. This Agreement may be terminated and the
provisions of Section 7.3 shall apply, as follows:
     (a) Regulatory Approval. By M or S-P, in the event that the applicable
waiting periods under the HSR Act with respect to the Cholesterol Business shall
not have expired or been terminated prior to the twelve month anniversary of the
date hereof; or
     (b) Bankruptcy. By M, in the event of the Bankruptcy of S-P or any of its
Significant Subsidiaries and, by S-P, in the event of the Bankruptcy of M or any
of its Significant Subsidiaries; or
     (c) Material Breach. By M, in the event of a Material Breach (as defined
below) by S-P or one of its Affiliates of its obligations under this Agreement
or one or more of the Related Agreements or, by S-P, in the event of a Material
Breach by M or one of its Affiliates of its obligations under this Agreement or
one of the Related Agreements, which breach is not cured by the breaching party
or its Affiliates within thirty (30) days, or such longer period as specifically
provided pursuant to the Related Agreements, after receipt by the breaching
party and its ultimate parent, M or S-P, as the case may be, of written notice
of the breach requesting cure of the breach, with reasonable detail of the
particulars of the alleged breach or in the event that the breach cannot be
reasonably cured within such thirty (30) day period, or such longer period as
specifically provided pursuant to the Related Agreements, the other party or its

- 27 -



--------------------------------------------------------------------------------



 



Affiliate has not initiated actions reasonably expected to cure the cited
failure within thirty (30) days of receiving notice and has not in any event
cured such breach within 120 days of receiving notice, or such longer period as
specifically provided pursuant to the Related Agreements. For purposes of this
Section 7.2(c), “Material Breach” means a breach of a material provision of this
Agreement or any of the Related Agreements that (i) results in a material
adverse effect on the business, operations or financial condition of the
Companies taken as a whole, or the value of the Companies taken as a whole, and
(ii) materially frustrates the ability of either S-P or M, as the non-breaching
party, as the case may be, to realize the reasonably anticipated benefits from
the Companies (“Material Adverse Effect”). A Material Breach shall also be
deemed to occur upon any breach of Section 9.9 of this Agreement, provided that
if an alleged breach is by a Person that has been determined to be an Affiliate
of M or S-P, as the case may be, such breach will not be deemed a Material
Breach if M or S-P, as the case may be, demonstrates by a preponderance of the
evidence each of the following (i) that it did not cause, assist or encourage
such Affiliate to take the action underlying the alleged breach, (ii) that it
did not have the power to prevent such Affiliate from taking such action and
(iii) that it used commercially reasonable efforts to prevent such Affiliate
from taking such action. Notwithstanding the prior sentence, such breach may,
however, nevertheless be determined to be a Material Breach pursuant to the
provisions of the next sentence. The determination of whether a Material Breach
has occurred and liability for such breaches shall be made in a judicial
proceeding pursuant to Section 9.14 [Judicial Proceeding]; or
     (d) Change of Control. By S-P, in the event of a Change of Control of M, or
by M, in the event of a Change of Control of S-P, as the case may be; or
[*]
     Section 7.3. Consequences of Termination.
     (a) General. With respect to any event of termination, each party shall
undertake, during the pendency of the procedure to determine whether such event
of termination has occurred and the implementation of the consequences of such
termination, to maintain the Cholesterol Business as a going concern, so that
all of the rights, title and interests in the Companies and the Cholesterol
Businesses may be conveyed. The parties acknowledge that in the event of a
termination of this Agreement that results in one party acquiring the Interests
of another party hereto, the acquiring party may determine to continue operating
the Cholesterol Business through one or more of the Companies.
     (b) Regulatory Approval. In the event of termination pursuant to Section
7.2(a), either S-P or M shall have the right, exercisable by delivery of written
notice to the other, to require such reasonable actions be taken so as to put

- 28 -



--------------------------------------------------------------------------------



 



each of S-P and M back, to the maximum extent possible and as promptly as
practicable, to the position they were in prior to their and their Affiliates’
respective contributions of the assets to the Companies. The costs and expenses
of any such actions shall be borne equally by M and S-P.
     (c) Bankruptcy. In the event of termination pursuant to Section 7.2(b), the
non-bankrupt party (or its designee) shall be entitled to purchase the bankrupt
party’s Interests in each of the Companies. Such purchase and sale shall be
consummated as soon as practicable, but in any event within 300 days of
determination of a Bankruptcy of the other, and each of the parties shall
execute such documents as are reasonable and necessary in connection therewith.
The purchase price for any such purchase shall be an amount equal to the fair
market value of the bankrupt party’s Interests determined in the manner
described in Section 7.3(e)(i).
     (d) Material Breach.
     (i) In the event of termination pursuant to Section 7.2(c), the
non-breaching party (or its designee) shall be entitled to purchase the
breaching party’s Interests in each of the Companies. Such purchase and sale
shall be consummated as soon as practicable, but in any event within 120 days of
determination of a Material Breach and the related appraisal and damage
proceedings, and each of the parties shall execute such documents as are
reasonable and necessary in connection therewith. The purchase price for any
such purchase shall be an amount equal to the fair market value of the breaching
party’s Interests as determined in a judicial proceeding as set forth in
Section 9.14. In determining the fair market value of the breaching party’s
Interests, the court shall apply the standards applicable in an appraisal
proceeding under Section 262 of the Delaware General Corporation Law as may be
amended from time to time.
     (ii) Any termination of this Agreement or any of the Related Agreements
pursuant to this Section 7.3(d) due to a breach of this Agreement or any of the
Related Agreements shall not relieve the breaching party from liability for
damages caused by its breaches (except that the breaching party shall not be
liable for punitive, special, consequential, incidental, indirect or exemplary
or other similar damages or lost profits) as a result of any such breach.
Damages shall be determined in the judicial proceeding contemplated by this
Section 7.3(d).
     (e) Change of Control. Within 45 days after the date of a Change of Control
of S-P or Change of Control of M, the party which did not experience the Change
of Control (the “Call Party”) may by written notice (the “C-O-C Notice”)
delivered to the other party (the “C-O-C Party”) request that the fair market
value of the C-O-C Party’s Interests (the “Call Price”) be determined in
accordance with paragraph (i) of this Section 7.3(e).

- 29 -



--------------------------------------------------------------------------------



 



     (i) The Call Price shall be conclusively determined by two internationally
recognized investment banking firms, one of which shall be retained and paid by
the Call Party and one of which shall be retained and paid by the C-O-C Party.
The Call Party and the C-O-C Party shall promptly notify each other of their
respective selections. If either such party fails to deliver such notice to the
other party of its selection of an investment banking firm within 30 days after
delivery of a C-O-C Notice, the determination shall be rendered by the single
investment banking firm so selected (whose fees, in such case, shall be borne
equally by S-P and M). The investment banking firms selected in accordance with
the foregoing procedure shall each determine the fair market value of the C-O-C
Party’s Interest, (which value shall be an amount determined assuming that the
buyer and seller are under no compulsion to buy or sell and shall be determined
without regard to any minority or illiquidity discount) and submit their
determinations of such value to the Call Party and the C-O-C Party within
45 days following their selection. The Call Price shall be the amount equal to
the sum of such values determined by each investment banking firm divided by
two, except that if there is more than a 12% difference between (x) the average
of such values and (y) each of such values, the two investment banking firms
shall, within 20 days after their submissions mutually select and appoint a
third investment banking firm, similarly qualified, and give written notice
thereof to the Call Party and the C-O-C Party. If the two investment banking
firms fail to appoint a third investment banking firm within such 20-day period,
the third investment banking firm shall be selected and appointed, at the
request of either party, by the President of the Association of the Bar of the
City of New York or by a person designated by such President. Within 30 days
after the appointment of the third investment banking firm, the third investment
banking firm shall promptly submit in writing to the Call Party and the C-O-C
Party its determination of the fair market value. If the valuation of the third
banker is not between the valuations of the first and second bankers, fair
market value shall be the average of the valuations of the third banker and the
next closest valuation. If the valuation of the third banker is (i) between the
valuations of the first and second bankers and (ii) not more than 30%
(calculated as the average of the first two valuations multiplied by 0.3) higher
or lower than the valuations of each of the first and second bankers, then fair
market value shall be the average of the valuations of all three bankers. If the
valuation of the third banker is (x) between the valuations of the first and
second bankers and (y) more than 30% (calculated as the average of the first two
valuations multiplied by 0.3) higher or lower than one or both of the other two
valuations, then fair market value shall be the average of the third banker’s
valuation and the valuation, if any, that is not more than 30% (calculated as
the average of the first two valuations multiplied by 0.3) higher or lower than
the third banker’s valuation. For illustrative purposes only, Schedule 7.3
hereof sets forth examples of the method of

- 30 -



--------------------------------------------------------------------------------



 



determining fair market value pursuant to the provisions of this Section 7.3(e).
The fair market value as determined above shall be final and binding upon the
Call Party and the C-O-C Party. The cost of such third investment banking firm
shall be borne one-half by the Call Party and one-half by the C-O-C Party.
     (ii) The Call Party shall have the right, exercisable by delivery of
written notice to the C-O-C Party (a “Call Notice”) within 60 days after the
final determination of the Call Price, to require the C-O-C Party to sell the
C-O-C Party’s entire Interest to the Call Party (or its designee) at a price
equal to the Call Price. Any such sale shall be made without representations or
warranties of the C-O-C Party other than regarding the authorization of the sale
and title to the Interest being sold. Upon and after the consummation of such
sale, the C-O-C Party shall have no responsibility or liability for any
liabilities or obligations of the Companies (whether contingent, absolute,
realized or unrealized) that exist as of the date of such sale or that are
incurred by the Companies thereafter.
     (iii) Any purchase and sale of the C-O-C Party’s Interest effected pursuant
to this Section 7.3(e) shall be consummated at a closing at the offices of the
Call Party on a business day within 15 days following the delivery of the Call
Notice (upon at least five days’ notice by the Call Party); provided that such
period shall be extended for 180 additional days, or such shorter period of
time, as shall be necessary in order to obtain requisite governmental or
regulatory approvals with respect to such transaction; provided, further, that
such closing may be held at such other time and place as the parties to the
transaction may agree. At such closing, the Call Party shall pay the C-O-C Party
the Call Price by wire transfer of immediately available funds to an account
specified by the C-O-C Party, and the Company and the parties to such
transaction shall execute any and all documents necessary to effect the full and
complete transfer of the C-O-C Party’s Interest.
     (iv) No investment banking firm selected by a party pursuant to this
Section 7.3(e) shall have represented such party in a significant engagement
within the 24-month period immediately prior to such selection. Any investment
banking firm selected in any other manner shall not have represented either
party in a significant engagement within the 24-month period immediately prior
to such selection.
     (f) Survival of Certain Related Agreements. In the event of any termination
of this Agreement pursuant to Sections 7.2(b) [Bankruptcy], (c) [Material
Breach], or (d) [Change of Control], the Related Agreements entered into by the
breaching party, the bankrupt party or the party experiencing the

- 31 -



--------------------------------------------------------------------------------



 



Change or Control (or its Affiliates) shall, notwithstanding anything to the
contrary contained therein, remain in effect as provided therein.
     (g) Survival of Certain Provisions of this Agreement. In the event of any
termination of this Agreement pursuant to Sections 7.2(b) [Bankruptcy], (c)
[Material Breach] or (d) [Change of Control]:

  (i)   All provisions of Section 9.1 [Confidentiality] shall survive and
continue to be binding on the Terminated Party in all respects for six years
following such termination.     (ii)   All provisions of Section 9.1 (other than
Sections 9.1(a)(i) and (a)(iii)) shall survive and continue to be binding on the
Non-Terminated Party for six years following such termination, provided that if
the Terminated Party’s Interests are not acquired by the Non-Terminated Party,
all provisions of Section 9.1 shall survive and continue to be binding on the
Non-Terminating Party for six years following such termination.     (iii)  
Section 4.3 [Non-Compete] with respect to ezetimibe (whether monotherapy,
combination or retained uses) (it being understood that all CAIs other than
ezetimibe are addressed in clause (iv) of this Section 7.3(g)) shall survive and
continue to be binding on the Terminated Party and its Affiliates, as the case
may be, until the expiration of the last to expire U.S. patents (and any
marketing exclusivity period attendant thereto) owned by or licensed to any of
the Companies which claim or cover (A) ezetimibe or (B) a combination of
ezetimibe and a Statin.     (iv)   All other provisions of Section 4.3 shall
survive and continue to be binding on the Terminated Party and its Affiliates
(including any acquiring or surviving entity in the event of a Change of
Control), but only with respect to Pre-Termination Substances, until the later
of (A) four years following such termination or (B) four years after the Launch
of a Combination Product, provided that the maximum survival period under this
clause (B) shall be five years after termination of this Agreement.     (v)  
All provisions of Sections 8.1, 8.2, 8.4 and 8.5 shall survive for two years
following termination.

     (h) [*]
     (i) Agreement to Enter into New Agreements. In the event that (i) this
Agreement is terminated pursuant to [*] and (ii) S-P resolves the issues that M
believed constituted a [*], as the case may be, S-P will promptly notify M in
writing of the resolution of such issues or completion of such study, as the
case

- 32 -



--------------------------------------------------------------------------------



 



may be. Then, if M provides written notice to S-P within 20 business days of
receipt of supporting information reasonably requested by M and study results,
as the case may be, the parties will enter into agreements on substantially
similar terms as the terms set forth in this Agreement and the Related
Agreements (the “New Agreements”) within 60 days of receipt of such notice. M
shall reimburse S-P on the date of execution of the New Agreements for costs
incurred by S-P (net of costs reimbursed to S-P and its Affiliates by any Third
Party) relating to the development and marketing of ezetimibe and the Z/E
Combination Product from the date of termination of this Agreement until the
execution date of the New Agreements that would otherwise have been borne by
Singapore Partnership and Marketing LLC. Notwithstanding the non-compete
provisions of this Agreement, the parties hereto acknowledge that from the date
of termination of this Agreement pursuant to Section 7.2(e) or 7.2(f) until the
execution date of the New Agreements, S-P will be free to enter into any
business arrangements of any kind with respect to ezetimibe and that the New
Agreements will contain such modifications to the non-compete and other
provisions as are necessary to reflect any such business arrangements, as well
as changes in law or corporate organization.
ARTICLE VIII
REPRESENTATIONS, WARRANTIES,
COVENANTS AND INDEMNIFICATION
     Section 8.1. Representations and Warranties of the Parties. Each of M and
the M Members hereby represents and warrants to S-P and the S-P Members with
respect to itself and each of S-P and the S-P Members hereby represents and
warrants to M and the M Members with respect to itself as of the date hereof as
follows:
     (a) Organization and Good Standing; Power and Authority; Qualifications.
Such party (i) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as presently conducted and as proposed to be conducted and (iii) has all
requisite power and authority to enter into and carry out the transactions
contemplated by this Agreement and the Related Agreements to which it is a
party.
     (b) Authorization of this Agreement and the Related Agreements. The
execution, delivery and performance of each of this Agreement and the Related
Agreements has been duly authorized by all requisite action on the part of such
party which is a party hereto and thereto, and each of this Agreement and the
Related Agreements constitutes a legal, valid and binding obligation of such
party which is a party hereto and thereto, enforceable against each such party
in accordance with its terms except to the extent that enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally.

- 33 -



--------------------------------------------------------------------------------



 



     (c) No Conflict. The execution and delivery by such party of this Agreement
and the Related Agreements to which it is a party and the consummation by such
party of the transactions contemplated hereby and thereby and the compliance by
such party with the provisions hereof and thereof will not (i) violate any
material provision of law, statute, rule or regulation, or any ruling, writ,
injunction, order, judgment or decree of any court, administrative agency or
other governmental body applicable to it, or any of its properties or assets,
(ii) conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time, or both) a
default under, or result in the creation of any encumbrance upon any of its
properties or assets under, any contract to which it is a party or (iii) violate
its certificate of incorporation or by-laws or other organizational documents,
that in the case of clause (i) or (ii), would individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or prevent the
consummation of the transactions contemplated hereby. Without limiting the
generality of the foregoing, S-P represents and warrants that neither it nor any
of its Affiliates has any obligation to any Third Party that would require it to
contribute or license to a Third Party the right to manufacture, market or
distribute in the Territory (i) for the over-the-counter market, any of the
Cholesterol Products or (ii) any Cholesterol Absorption Inhibitor so that such
Third Party could use such Cholesterol Absorption Inhibitor alone or in
combination with a Statin. Without limiting the generality of the foregoing, M
represents and warrants that neither it nor any of its Affiliates has any
obligation to any Third Party that would require it to contribute or license to
a Third Party the right to manufacture, market or distribute in the Territory
(i) for the over-the-counter market, any of the Cholesterol Products or
(ii) simvastatin or [*] for combination use so that such Third Party could use
simvastatin or [*] for combination use in combination with a Cholesterol
Absorption Inhibitor. Notwithstanding the foregoing, M has represented to S-P
that there may be restrictions on M’s rights to contribute simvastatin or [*]
(i) for combination use for the over-the-counter market pursuant to a joint
venture with Johnson & Johnson and (ii) for animal health uses pursuant to a
joint venture with Aventis S.A.
     Section 8.2. Certain Representations.
          (a) - (d) [*]
     (e) S-P hereby represents and warrants that the Cholesterol Assignment
Documents, together with this Agreement and the Related Agreements, provide to
the Singapore Partnership all of the rights and obligations and all of the
benefits of all of the representations, warranties, covenants and agreements
provided to Schering Sales Management, Inc. pursuant to the Schering License
Agreement (Existing Cholesterol Combination IP), dated as of the date hereof and
as may be amended from time to time, excluding only the

- 34 -



--------------------------------------------------------------------------------



 



obligations under Section 7 thereof.
     Section 8.3. Certain Covenants. Each party hereto, with respect to itself,
agrees that, for so long as this Agreement is in effect:
     (a) Maintenance of Corporate Existence, etc. Such party shall maintain in
full force and effect its corporate existence, rights, governmental approvals,
permits, and franchises and all licenses and other rights material to and
necessary in the conduct of its business as currently conducted and as proposed
to be conducted, except to the extent that such failure to preserve and maintain
such existence and qualifications would not reasonably be expected to have a
Material Adverse Effect.
     (b) Compliance with Laws. Each Company shall use reasonable efforts to
comply with all applicable laws, rules regulations and orders, except for
violations or failures to so comply, if any, that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Each M Member and each S-P Member shall comply with all applicable laws, rules,
regulations and orders as it relates to such party with respect to the
Cholesterol Business, except for violations or failures to so comply, if any,
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
     (c) Insurance. The Companies shall maintain adequate insurance covering all
aspects of the Cholesterol Businesses. Each other party shall keep its assets
that are necessary to perform its obligations under this Agreement and the
Related Agreements and which are of an insurable character, if any, insured in
accordance with such party’s then applicable insurance program for its business.
     Section 8.4. Certain Obligations. Each of M and S-P hereby guarantees the
performance by their respective Affiliates of each of such Affiliates’
obligations as members or partners of the Companies and/or as parties to the
Related Agreements. Each of M and S-P agrees that the Members that are their
respective Affiliates shall not engage in any business other than the ownership
of the Interests and matters incidental thereto.

- 35 -



--------------------------------------------------------------------------------



 



Section 8.5. Indemnification. (a) General Indemnification. Each party hereto
shall indemnify, defend and hold the other parties, their affiliates, their
respective officers, directors, partners, members, shareholders, employees,
agents, representatives, successors and assigns (each an “Indemnified Entity”)
harmless from and against all Losses (as defined in Section 8.5(b)) incurred or
suffered by an Indemnified Entity arising or resulting from the breach of any of
the representations, warranties or covenants made by any party in Sections 8.1,
8.2, 8.3 and 8.4. Notwithstanding any provision to the contrary contained in
this Agreement, none of Indemnified Entities shall make any claim against either
party, as the case may be, for any breach of representation and warranty until
the dollar amount of all such claims shall exceed in the aggregate the amount of
$2,000,000.
     (b) Indemnification Principles. For purposes of this Section 8.5, “Losses”
shall mean each and all of the following items: claims, losses (other than lost
profits), liabilities, obligations, payments, damages (other than punitive,
special, indirect, consequential, incidental, exemplary or other similar
damages), charges, judgments, fines, penalties, amounts paid in settlement,
costs and expenses (including, without limitation, interest which may be imposed
in connection therewith, costs and expenses of investigation, actions, suits,
proceedings, demands, assessments and reasonable fees, expenses and
disbursements of counsel, consultants and other experts).
     (c) Claim Notice. A party seeking indemnification under this Section 8.5
shall, promptly upon becoming aware of the facts indicating that a claim for
indemnification may be warranted, give to the party from whom indemnification is
being sought a claim notice relating to such Loss (a “Claim Notice”). Each Claim
Notice shall specify the nature of the claim, the applicable provisions of this
Agreement under which the claim for indemnity arises, and, if possible, the
amount or the estimated amount thereof. No failure or delay in giving a Claim
Notice and no failure to include any specific information relating to the claim
(such as the amount or estimated amount thereof) or any reference to any
provision of this Agreement or other instrument under which the claim arises
shall affect the obligation of the party from whom indemnity is sought except to
the extent such party is materially prejudiced by such failure or delay.
     (d) Related Agreements. Notwithstanding the foregoing, to the extent there
is any conflict between the indemnification provisions in this Agreement and any
Related Agreement, the indemnification provisions in the Related Agreements
shall control and preempt this Section 8.5, but only with respect to the
applicable Related Agreement.

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1. Confidentiality.
     (a) Without limiting the effect of the confidentiality provisions of any of
the Related Agreements, and subject to the exceptions provided in
Section 9.1(b), neither S-P or M nor their respective Affiliates nor any Company
shall, without the prior written consent of S-P or M, as the case may be,
divulge, use or permit its, or its Affiliates’, officers, employees, agents,
advisors or contractors to divulge to any Person or use (other than as provided
in Section 9.1(c)):
     (i) the contents of this Agreement or any of the Related Agreements;
     (ii) any confidential or proprietary information which has been provided to
it (whether before or after the date of this Agreement) by any of the other
parties hereto; or
     (iii) any confidential or proprietary information relating to the
Cholesterol Business other than the information covered by Section 9.1(a)(ii);
including, in each case, all financial, marketing and technical information,
specifications, ideas, concepts, technology, processes, knowledge and know-how,
together with all details of customers, suppliers, prices, discounts, margins,
information relating to research and development, current trading performance
and future business strategy (collectively, the “Confidential Information”).
     (b) The restrictions imposed by Section 9.1(a) shall not apply to the
disclosure of any information which:
     (i) is or becomes generally available to the public other than as a result
of any breach of the provisions of this Agreement;
     (ii) is lawfully in the possession of such other party prior to receipt
from the disclosing party;
     (iii) is commonly known to Persons engaged in the pharmaceutical industry
other than as a result of any breach of the provisions of this Agreement;
     (iv) is independently developed by such party without reference to the
other party’s or the Companies’ Confidential Information; or
     (v) is required to be disclosed by S-P, M or any Member or any Company
under any law applicable to the conduct of such party’s business or otherwise or
is disclosed upon S-P, M or any Member or any Company

- 37 -



--------------------------------------------------------------------------------



 



becoming legally compelled to disclose, if, in any such case, S-P, M or any
Member or any Company under such legal obligation or compulsion has used its
best efforts to afford the other party the opportunity to obtain an appropriate
protective order or other satisfactory assurance of confidential treatment for
the information required to be so disclosed.
     (c) Each of S-P, M and the Members shall ensure that Confidential
Information is disclosed only to those of its and its Affiliate’s officers,
employees, agents, advisors and contractors who need to know it, and who are
bound by written obligations of confidentiality in respect of such information
or have similar duties under their professional ethics code, and each party
hereto takes full responsibility for all actions of its employees and advisors
and those of its Affiliates.
     (d) Each of S-P, M and the Members will return all copies of documents
containing Confidential Information to the party to which such information
relates upon request after termination hereof other than one copy which may be
maintained solely for record keeping purposes.
     (e) Notwithstanding any other provision of this Agreement, during the
six-year period following termination of this Agreement pursuant to
Section 7.2(d), all Confidential Information relating to the Cholesterol
Products known to, or in the possession of, the Terminated Party and entities
that were Affiliates of the Terminated Party prior to the termination of this
Agreement, shall not be disclosed, provided or otherwise made available, to the
Person that acquired the Terminated Party or to any of such Person’s Affiliates,
officers, directors, employees or agents.
     Section 9.2. Publicity. (a) Neither S-P nor any of its Affiliates on the
one hand nor M or any of its Affiliates on the other hand may use the name of
the other or any of the Companies in any publicity or advertising except as
specifically provided in any Related Agreements, and may not issue a press
release or otherwise publicize or disclose any information related to the
existence of this Agreement or any of the Related Agreements or the terms or
conditions hereof or thereof without the prior written consent of the other. S-P
and M shall agree on the form, content and timing of the initial press release
or public statement that may be used by either of S-P or M to describe this
Agreement and any of the Related Agreements and any subsequent press release or
subsequent public statement with respect to or relating to the transactions
contemplated by this Agreement or any of the Related Agreements or any of the
terms or conditions hereof or thereof. In the event that either S-P or any of
its Affiliates on the one hand or M or any of its Affiliates on the other hand
(the “Disclosing Party”) is requested (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) or required (by applicable
federal or state securities laws or any rule or regulation of any national
securities exchange) to make any such disclosure, the Disclosing Party shall
provide the other party (either S-P or M, as the case may be) with prompt
written notice of any such request or

- 38 -



--------------------------------------------------------------------------------



 



requirement so that such other party may seek a protective order or other
appropriate remedy and/or, if it also determines that such disclosure is
required, waive compliance with the provisions of this Section 9.2. If, in the
absence of a protective order or other remedy or the receipt of a waiver by such
other party, the Disclosing Party is nonetheless, in the written opinion of its
outside legal counsel, legally compelled to make such disclosure, the Disclosing
Party may disclose only that portion which such counsel advises the Disclosing
Party is legally required to be disclosed, provided that the Disclosing Party
shall use its best efforts to avoid such disclosure including, without
limitation, by cooperating with the other party to obtain an appropriate
protective order or other reliable assurance that, to the extent available,
confidential treatment will be afforded to such information included in the
disclosure.
          (b) None of the Companies may use the name of either M or S-P or their
respective Affiliates in any publicity, press release, or other similar public
disclosure without the prior written consent of M or S-P, as the case may be.
     Section 9.3. Further Assurances. Each of S-P and the S-P Members on the one
hand and M and the M Members on the other hand shall cooperate with each other
and shall promptly execute, acknowledge and deliver any assurances, approvals or
documents reasonably requested by the other that is necessary for the requesting
party to satisfy its obligations hereunder or obtain the benefits contemplated
hereby.
     Section 9.4. Notices. All consents or other notices provided for in this
Agreement shall be in writing, duly signed by the party giving such notice, and
shall be delivered, telecopied or mailed by registered or certified mail, as set
forth on Schedule 9.4. Notices delivered to an addressee shall be deemed to have
been given upon such delivery. Notices sent by telecopier shall be deemed to
have been given upon confirmation by telecopy answerback (followed promptly by
the mailing of the original of such notice). Notices mailed by registered or
certified mail shall be deemed to have been given upon the expiration of five
(5) business days after such notice has been deposited in the mail.
     Section 9.5. Failure to Pursue Remedies. The failure of any party to seek
redress for violation of, or to insist upon the strict performance of, any
provision of either this Agreement or any Related Agreement shall not prevent a
subsequent act, which would have originally constituted a violation from having
the effect of an original violation. No waiver of any breach of any of the terms
of this Agreement or any of the Related Agreements shall be effective unless
such waiver is in writing and signed by the party or parties against whom such
waiver is claimed.
     Section 9.6. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude, constitute an election of remedies or waive its right to use
any or all other remedies. Said rights and remedies are given in addition to any
other rights the parties may have by law, statute, ordinance or otherwise.

- 39 -



--------------------------------------------------------------------------------



 



     Section 9.7. Assignment; Binding Effect. Except as specifically set forth
in the Related Agreements, without the consent of all of the parties hereto,
which consent may be given or withheld by each party in its sole discretion,
neither this Agreement nor any Interest of a party in any of the Companies may
be assigned or otherwise transferred, except (i) to wholly-owned subsidiaries of
such party provided that any such subsidiary remains at all times directly or
indirectly wholly-owned by M or S-P, as the case may be or (ii) pursuant to
Section 7.3. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and, to the extent permitted by this
Agreement, their successors, legal representatives and permitted assigns.
     Section 9.8. Severability. In the event of any challenge of the validity or
enforceability of any term, part or provision of this Agreement or any of the
Related Agreements, until a final, unappealable decision is rendered and,
pending such final, unappealable decision, such challenged term, part or
provision shall remain in full force and effect. Any term, part or provision of
this Agreement or any of the Related Agreements, which is determined by a court
in a final, unappealable decision to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering in any way invalid or
unenforceable the remaining terms, parts and provisions of this Agreement, or
any of the Related Agreements or affecting the validity or enforceability of any
of the terms, parts or provisions of this Agreement or any of the Related
Agreements, in any other jurisdiction and, accordingly, all such other terms,
parts and provisions shall remain in full force and effect. If any provision of
this Agreement or any of the Related Agreements, is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
     Section 9.9. Standstill.
     (a) Each of S-P and M agrees and acknowledges that, for the Standstill
Period, it and its affiliates (as currently defined in Rule 12b-2 under the
Exchange Act and as defined under current law interpreting Rule 12b-2) will not,
(and neither it nor any such affiliates will assist, facilitate, provide or
arrange financing to or for others or encourage others to), directly or
indirectly, acting alone or in concert with others, unless specifically
requested in writing in advance by the Board of Directors of the other party:
     (i) acquire or agree, offer, seek or propose to acquire (or request
permission to do so), ownership (including, but not limited to, beneficial
ownership as defined in Rule 13d-3 under the Exchange Act) of any of the assets
or businesses of the other party or any securities issued by the other party, or
any rights or options to acquire such ownership (including from a Third Party),
other than de minimus acquisitions of securities which are disposed of in the
public market promptly,
     (ii) seek or propose to influence or control (publicly or otherwise) the
management or the policies of the other party or to obtain representation on the
other party’s Board of Directors, or “solicit,” or participate in any
“solicitation”

- 40 -



--------------------------------------------------------------------------------



 



of, any “proxies” or “consents” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to any securities of the other party,
     (iii) enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to any of the provisions of
this Section 9.9,
     (iv) seek to amend, modify or supplement this Section 9.9 or seek to have
the other party or its Affiliates waive or relinquish any of the restrictions of
this Section 9.9,
     (v) seek or request permission to do any of the foregoing or make or seek
permission to make any public announcement with respect to any of the provisions
of this Section 9.9, or
     (vi) take any action which would result in or would reasonably be expected
to result in the other party making a public announcement regarding any of the
provisions of this Section 9.9.
     (b) Notwithstanding the provisions of Section 9.9(a), in the event that the
Board of Directors of M or S-P resolves to engage in, or engages in, a process
designed for such party to solicit offers relating to transactions which, if
consummated, would constitute (i) a Business Combination involving a sale of all
or substantially all the Outstanding Voting Securities of M or S-P, as the case
may be, for consideration consisting of at least 80% cash and/or non-voting
securities, or (ii) a Business Combination that directly results in a shift of
direct and indirect majority voting control from the public shareholders of M or
S-P, as the case may be, to a single shareholder or “group” of shareholders (as
defined in Regulation 13D), then the provisions of Section 9.9(a) shall be
deemed to be waived solely to the extent necessary to permit the other party to
participate in such process on terms and conditions at least as favorable to
such other party as those offered to the other participants in such process
until such time, if any, as the Board of Directors of M or S-P, as the case may
be, terminates, rescinds or allows such process to lapse.
     Section 9.10. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.
     Section 9.11. Integration. This Agreement and the Related Agreements
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and thereof and supersede all prior agreements and
understandings pertaining thereto. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any of
the Related Agreements, the terms and conditions of this Agreement shall
prevail, except as specifically provided herein.
     Section 9.12. Governing Law. This Agreement and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the State of
Delaware, and

- 41 -



--------------------------------------------------------------------------------



 



all rights and remedies shall be governed by such laws without regard to
principles of conflict of laws.
     Section 9.13. Amendments. Any amendment, supplement or waiver to this
Agreement shall be made in writing and shall be adopted and be effective only if
signed and approved by each of the parties hereto.
     Section 9.14. Judicial Proceeding.
     (a) General. Any disputes, claims, controversies or disagreements with
respect to this Agreement or any of the Related Agreements, including whether a
Material Breach has occurred, that cannot be resolved pursuant to the procedures
set forth in Sections 3.3(e), 3.6(b) and 7.1, such procedures to be fully
complied with, as applicable, shall be finally determined in a judicial
proceeding; provided that (i) no party shall seek dissolution by a judicial
forum or by operation of law, appointment of a trustee, receiver, custodian or
similar person, including, without limitation, pursuant to Section 86.491 of the
Nevada Limited Liability Company Act and Section 18-802 of the Delaware Limited
Liability Company Act and (ii) the foregoing shall not limit any remedies
specifically provided in any of the Related Agreements. Notwithstanding anything
to the contrary, no dispute relating solely to business decisions relating to
the operation of the Cholesterol Business shall be submitted to any judicial
proceeding hereunder.
     (b) Consent to Jurisdiction. Each party to this Agreement, or to any of the
Related Agreements hereby, consents to the exclusive jurisdiction of the state
courts of New York for the purposes of any action or proceeding arising out of
or in connection with this Agreement or any of the Related Agreements pursuant
to Section 9.14(a), and each of the parties hereto irrevocably agrees that all
claims in respect to such action or proceeding may be heard and determined
exclusively in the New York Supreme Court-Commercial Division. None of the
parties to this Agreement, nor any of their subsidiaries or Affiliates, will
raise any objection to proceedings in New York based on section 1312 of the New
York Corporation Law or any similar statute. Each of the parties hereto agrees
that a final judgment in any action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto further irrevocably consents to the
service of any summons and complaint and any other process in any other action
or proceeding relating to this Agreement or any of the Related Agreements, on
behalf of itself or its property, by the personal delivery of copies of such
process to such party. Nothing in this Section 9.14(b) shall affect the right of
any party hereto to serve legal process in any other manner permitted by law.
     Section 9.15. Enforcement of Certain Rights. In the event that M or S-P
believes that the other party or an Affiliate of the other party is not
complying with its obligations as a whole in a material respect, under any of
the Related Agreements, any dispute with respect thereto shall be referred to
the applicable Board and first be subject

- 42 -



--------------------------------------------------------------------------------



 



to resolution pursuant to the provisions of Section 3.3(e). Notwithstanding
anything contained herein, if the dispute cannot be resolved pursuant to such
dispute resolution procedures, then the complaining party shall have the power
and authority to enforce on behalf of the Company, or to cause the Company to
enforce, the Company’s rights through a judicial remedy in accordance with the
provisions of Section 9.14 [Judicial Proceedings]; provided that notwithstanding
the foregoing, M shall have the right to immediately seek on behalf of any
Company a judicial remedy in the event it believes that there has been or is
reasonably likely to be a breach of any agreements which require the consent of
M for any licensing of ezetimibe to any party, or that prohibits the licensing
of ezetimibe to other parties, or that any exclusive product rights are being
violated or are reasonably likely to be violated. If one Member or any of its
Affiliates agrees to license to a Company manufacturing technology or know-how
pursuant to the terms of a Manufacturing Agreement (the “Licensor”), then the
parties hereto that are Affiliates of the Licensor shall not take any action (or
omit to take any action) which could materially hinder or frustrate the ability
of the Company to enforce and realize the benefits of such License.
     Section 9.16. No Third Party Beneficiaries. Except as otherwise
specifically set forth in the Related Agreements, neither this Agreement nor any
of the Related Agreements shall confer upon any Person, other than the parties
hereto and thereto, any rights or remedies hereunder or thereunder.
     Section 9.17. Survival. Notwithstanding any other provision herein, if this
Agreement is terminated for any reason, the applicable provisions of
Sections 8.1, 8.2, 8.4, 8.5 and 9.14, and any applicable definitions set forth
in Section 1.2, shall survive to the extent necessary to effectuate any Related
Agreements that survive such termination, and Sections 7.3(f), 7.3(g), 7.3(i)
and 9.9 (together with the applicable definitions set forth in Section 1.2)
shall survive for the periods respectively set forth in each such section.

- 43 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above stated.
     [Signatures omitted]

- 44 -



--------------------------------------------------------------------------------



 



SCHEDULE A
Existing M JVs
[*]

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Existing S-P JVs
[*]

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
Non-Pharma Companies
Abbott Laboratories
Amgen Inc.
Novo Nordisk A/S
Pharmacia Corporation
Schering AG

C-1



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
Illustrations of Change of Control Valuation
Example 1

         
Low Valuation
  $ 75  
High Valuation
  $ 95  
 
       
Average
  $ 85  
+/- 12% from Average
  $ 74.8 « $95.2  
 
       
Low and High Valuations Within 12% of Average?
  Yes  
Valuation equals average of Low and High valuations
  $ 85  

 



--------------------------------------------------------------------------------



 



Schedule 7.3
Page 2
Example 2

         
Low Valuation
  $ 60  
High Valuation
  $ 100  
 
       
Average
  $ 80  
+/- 12% from Average
  $ 70.4 « $89.6  
 
       
Low and High valuations within 12% of Average?
  No  
Third valuation required
       
 
       
Third valuation
  $ 110  
 
       
Third valuation between Low and High valuations?
  No  
Third Valuation closer to High or Low?
  High  
Valuation equals average of High and Third valuations
  $ 105  

 



--------------------------------------------------------------------------------



 



Schedule 7.3
Page 3
Example 3

         
Low Valuation
  $ 65  
High Valuation
  $ 100  
 
       
Average
  $ 82.5  
+/- 12% from Average
  $ 72.6 « $92.4  
 
       
Low and High valuations within 12% of Average?
  No  
Third valuation required
       
 
       
Third valuation
  $ 85  
 
       
Third valuation between Low and High valuations?
  Yes  
Low and High Average
  $ 82.5  
Low Valuation +/- 30% of Average
  $ 40.25 « $89.75  
High Valuation +/- 30% of Average
  $ 75.25 « $124.75  
Third valuation within Low range?
  Yes  
Third valuation within High range?
  Yes  
Valuation equals average of Low, High and Third valuations
  $ 83.33  

 



--------------------------------------------------------------------------------



 



Schedule 7.3
Page 4
Example 4

         
Low Valuation
  $ 60  
High Valuation
  $ 100  
 
       
Average
  $ 80  
+/- 12% from Average
  $ 70.4 « $89.6  
 
       
Low and High valuations within 12% of Average?
  No  
Third valuation required
       
 
       
Third valuation
  $ 75  
 
       
Third valuation between Low and High valuations?
  Yes  
Low and High Average
  $ 80  
Low Valuation +/- 30% of Average
  $ 36 « $84  
High Valuation +/- 30% of Average
  $ 76 « $124  
Third valuation within Low range?
  Yes  
Third valuation within High range?
  No  
Valuation equals average of Low and Third valuations
  $ 67.5  

 



--------------------------------------------------------------------------------



 



Schedule 7.3
Page 5
Example 5

         
Low Valuation
  $ 50  
High Valuation
  $ 120  
 
       
Average
  $ 85  
+/- 12% from Average
  $ 74.8 « $95.2  
 
       
Low and High valuations within 12% of Average?
  No  
Third valuation required
       
 
       
Third valuation
  $ 85  
 
       
Third valuation between Low and High valuations?
  Yes  
Low and High Average
  $ 85  
Low Valuation +/- 30% of Average
  $ 24.5 « $75.5  
High Valuation +/- 30% of Average
  $ 94.5 « $145.5  
Third valuation within Low range?
  No  
Third valuation within High range?
  No  
Valuation equal to Third valuation
  $ 85  

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.4
[*] [Note: Approximately seven pages of text are omitted]

 